Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10614535B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same claims but for a few synonyms. Specifically, looking at Applicant’s Remarks filed on 4/6/2020, Applicant admits that the only differences are that the term “output” is used instead of “interface screens,” but interface screens are a type of output device. Further, claims 21, 32, and 33 merely omit the term “windows” but do recite all the information provided thereby. As such, they are patentably indistinct. The window is merely a display, and the information recited is still similarly displayed the various “output” recitations. 
35 U.S.C. 101: 
With respect to eligibility under 35 U.S.C. 101, the Examiner asserts that the present claims recite a practical application in that it discloses an interactive interface with a technical cryptographic hashing function to monitor tampering.
Prior Art Allowable Subject Matter:
The prior art of record fails to disclose the specific method, apparatus, and non-transitory computer readable medium features that is comprised of the combination of components as 
	the chain of custody output, the chain of custody output identifying the at least one piece of digital evidence and the host on which the at least one piece of digital evidence is stored and the identification of the entities that have interacted with the at least one piece of digital evidence, and 
	wherein, upon an entity accessing and interacting with the piece of digital evidence, the chain of custody output identifies the entity, and the cryptographic hash identified by the evidence information output is altered if the entity has tampered with the piece of digital evidence but remains unaltered if the entity has not tampered with the piece of evidence. 
	Singh is directed towards enabling enhanced data capturing for litigation, pre-litigation, and related investigational environments, including through specially designed graphical user interfaces and key information prompts. While Singh does teach a host information screen and evidence window, it does not teach anything related to monitoring tracking of evidence, let alone altering a cryptographic hash based on such tampering. 
	Eagle is directed to a system and method for securely duplicating digital documents. While Eagle does teach a hash value, this hash is a one-way hashing function that simply produces a digital fingerprint of the document. Eagle does not teach altering a cryptographic hash for the purposes of monitoring the digital evidence is tampered with. 
	To further highlight the differences between the prior art and the claimed invention, the Examiner found the Grand reference (7181560), which is directed towards using a hash function 
	The prior art, alone or in combination, does not disclose or make obvious the claim set of the present invention.  
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 5712726805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687